Mr. Presiding Justice Brown delivered the opinion of the court. Abstract of the Decision. Divorce, & 48*—when decree on ground of desertion sustained. Where the evidence on a bill for divorce by a wife against a husband on the ground of desertion shows that the husband left her more than two years before the date of the filing of bill and never supported nor offered to support her thereafter, and the evidence as to the cause of his leaving is conflicting, a decree In favor of the complainant will not be disturbed on appeal.